DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Regarding claim 1, the phrase “one or more passenger seat” appears to be a grammatical error.
Regarding claim 11, the phrase “panel of ottoman” should be panel of the ottoman.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the stairway platform" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the ottoman" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the phrase “away from” in the second to last line of the claim creates uncertainty as to the direction being referred. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 11-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rajasingham (US 2016/0194084).
In re. claim 1, Rajasingham teaches a passenger cabin area (Fig. 1-7) comprising: at least one aisle (on side with steps) (para [0208]) extending along a longitudinal axis of the passenger cabin area (axis of rails (17-1010)) (fig. 1-1); a seating area arranged next to the aisle in a direction of a transverse axis, perpendicular to the longitudinal axis, of the passenger cabin area and comprising at least one or more passenger seat (17-1001), all of the one or more passenger seats in the seating area being on a same side of the aisle as each other (Fig. 1-7); a plurality of sleeping berths (17-1021) arranged above the seating area in a direction of a vertical axis (fig. 1-7), perpendicular to the longitudinal axis and the transverse axis, of the passenger cabin area (fig. 1-7); and stairway elements (17-1007) (fig. 1-1), each of the stairway elements being assigned individually to a corresponding sleeping berth of the plurality of sleeping berths and configured to provide access from the aisle of the passenger cabin area to the corresponding sleeping berth associated therewith (fig. 1-7).  
In re. claim 2, Rajasingham teaches the passenger cabin area of claim 1, wherein at least one of the stairway elements comprises: a support element extending in the direction of the vertical axis of the passenger cabin area (support elements surrounding stairway) (fig. 1-7); and a plurality of steps fastened to the support element and extending, at least in a ready-for-use operating state of the stairway element, substantially perpendicularly from a support face (front plate (17-1016) facing aisle) (or alternatively, sidewalls to the left and right of stairway) of the support element (fig. 1-7).  
In re. claim 3, Rajasingham teaches the passenger cabin area of claim 2, wherein at least one portion of the support element is arranged next to a passenger seat, in the seating area, in the direction of the transverse axis of the passenger cabin area, and/or wherein at least one portion of the support face of the support element faces the aisle (front plate (17-1016) faces aisle).  
In re. claim 5, Rajasingham teaches the passenger cabin area of claim 2, wherein the stairway element has steps that have different depths in a direction perpendicular to the support face of the support element at least in a ready-for-use operating state of the stairway element (different depths shown in fig. 1-7).  
In re. claim 6, Rajasingham teaches the passenger cabin area of claim 2, wherein the support element (front plate (17-1016) facing aisle) is formed in a substantially panel-like manner and has a substantially flat support face (fig. 1-7).
In re. claim 7, Rajasingham teaches the passenger cabin area of claim 2, wherein the support element comprises: a first support-element portion with a first support-face portion, wherein the first support-face portion forms an angle of less than 45º with the transverse axis of the passenger cabin area (longitudinally aft wall of stairway); and a second support-element portion with a second support-face portion, wherein the second support-face portion forms an angle of less than 45º with the longitudinal axis of the passenger cabin area (front plate (17-1016) facing aisle).  
In re. claim 8, Rajasingham teaches the passenger cabin area of claim 7, wherein the first support-face portion of the first support-element portion forms an angle of 70º to 110º with the second support-face portion of the second support-element portion (figs. 1-3 and 1-4).  
In re. claim 11, Rajasingham teaches the passenger cabin area of claim 7, wherein the first support-element portion is formed by a rear wall of an ottoman in the seating area (rear wall of ottoman above front storage space (17-1013)) (fig. 1-5), and wherein the stairway platform (platform at top of stairway) is formed by a cover panel of the ottoman in the seating area (platform covers ottoman area in fig. 1-5).  
In re. claim 12, Rajasingham teaches the passenger cabin area of claim 7, wherein the stairway element comprises a first privacy screen element, which extends next to the aisle and or substantially parallel to the second support-element portion (any one of the stair kickboards create privacy area as shown in fig. 1-2).  
In re. claim 13, Rajasingham teaches the passenger cabin area of claim 12, wherein the stairway element comprises a second privacy screen element, which forms an angle of 70º to 110º with the second support-element portion (any other one of the stair kickboards create privacy area as shown in fig. 1-2).
In re. claim 14, Rajasingham teaches the passenger cabin area of claim 1, wherein at least one of the sleeping berths and/or at least one of the stairway elements is configured in a form of an aircraft monument (fig. 1-1) certified for a load of 9g (as is understood from connection into aircraft) (para [0190]).  
In re. claim 15, Rajasingham teaches an aircraft equipped with a passenger cabin area of claim 1 (para [0190]).  
In re. claim 16, Rajasingham teaches the passenger cabin area of claim 7, comprising an ottoman in the seating area, wherein: the stairway platform is formed by a cover panel of the ottoman in the seating area (fig. 1-1).
In re. claim 17, Rajasingham teaches the passenger cabin area of claim 7, wherein the stairway element comprises a privacy screen element, which forms an angle of 70º to 110º with the second support-element portion (any one of the stair kickboards create privacy area as shown in fig. 1-2).  
In re. claim 18, Rajasingham teaches a passenger cabin area (Fig. 1-7) comprising: at least one aisle (on side with steps) (para [0208]) extending along a longitudinal axis of the passenger cabin area (axis of rails (17-1010)) (fig. 1-1); a seating area arranged next to the aisle in a direction of a transverse axis, perpendicular to the longitudinal axis, of the passenger cabin area and comprising one or more passenger seat (17-1001), all of the one or more passenger seats in the seating area being on a same side of the aisle as each other (Fig. 1-7); a plurality of sleeping berths (17-1021) arranged above the seating area in a direction of a vertical axis (fig. 1-7), perpendicular to the longitudinal axis and the transverse axis, of the passenger cabin area (fig. 1-7); and stairway elements (17-1007) (fig. 1-1), each of which is assigned individually to a corresponding sleeping berth of the plurality of sleeping berths, each stairway element being configured to provide access from the aisle of the passenger cabin area to the corresponding sleeping berth associated therewith (fig. 1-7), wherein at least one of the stairway elements comprises: a support element extending in the direction of the vertical axis of the passenger cabin area (support elements surrounding stairway) (fig. 1-7); and a plurality of steps fastened to the support element and extending, at least in a ready-for-use operating state of the stairway element, substantially perpendicularly from a support face (front plate (17-1016) facing aisle) of the support element (fig. 1-7); wherein the support element is formed in a substantially panel-like manner and has a substantially flat support face, away from which the plurality of steps extend when in the ready-for-use operating state (fig. 1-7).  
In re. claim 19, Rajasingham teaches the passenger cabin area of claim 18, wherein at least one of the sleeping berths and/or at least one of the stairway elements is configured in a form of an aircraft monument (fig. 1-1) certified for a load of 9g (as is understood from connection into aircraft) (para [0190]).  
In re. claim 20, Rajasingham teaches an aircraft equipped with a passenger cabin area of claim 18 (para [0190]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasingham as applied to claim 2 above, and further in view of Saint-Jalmes et al. (US 8,925,686).
In re. claim 4, Rajasingham fails to disclose at least one of the steps is fastened to the support element and movable between a resting operating state and a use operating state, wherein the at least one step extends, in its resting operating state, substantially parallel to the support face of the support element, and wherein the at least one step extends, in its use operating state, substantially perpendicularly from the support face of the support element. 
 Saint-Jalmes teaches at least one of the steps (6) is fastened to the support element (aisle-side wall of rest compartment in fig. 1) and movable between a resting operating state and a use operating state, wherein the at least one step extends, in its resting operating state, substantially parallel to the support face of the support element (fig. 2), and wherein the at least one step extends, in its use operating state, substantially perpendicularly from the support face of the support element (fig. 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rajasingham to incorporate the teachings of Saint-Jalmes to have the recited step configuration, for the purpose of offering a reduced space requirement of the ladder.
In re. claims 6 and 18, if the applicant is of the opinion that Rajasingham fails to disclose the support element is formed in a substantially panel-like manner and has a substantially flat support face, Saint-Jalmes teaches a support element (aisle-side wall of rest compartment in fig. 1) is formed in a substantially panel-like manner and has a substantially flat support face (fig. 1), away from which the plurality of steps extend when in the ready-for-use operating state (fig. 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rajasingham to incorporate the teachings of Saint-Jalmes to have the recited step configuration, for the purpose of offering a reduced space requirement of the ladder.

Claims 7-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasingham as applied to claim 2 above, and further in view of Olliges et al. (US 2003/0168281).

In re. claim 7, if applicant is of the opinion that Rajasingham fails to disclose a second support-element portion with a second support-face portion, wherein the second support-face portion forms an angle of less than 45º with the longitudinal axis of the passenger cabin area, Olliges teaches a first support-element portion (64) with a first support-face portion (fig. 2), wherein the first support-face portion forms an angle of less than 45º with the transverse axis of the passenger cabin area (traverse to aisle (11a)); and a second support-element portion (62) with a second support-face portion (fig. 2), wherein the second support-face portion forms an angle of less than 45º with the longitudinal axis of the passenger cabin area (parallel to aisle (11a)).  
  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rajasingham to incorporate the teachings of Olliges to have the recited step configuration, for the purpose of providing increased assistance in the stairway while maintaining a footprint as small as possible, without compromising the design of the stairway and making it difficult for a crew member to climb up and down the stairway.
In re. claim 8, Rajasingham as modified by Olliges (see Olliges) teach the passenger cabin area of claim 7, wherein the first support-face portion of the first support-element portion forms an angle of 70º to 110º with the second support-face portion of the second support-element portion (figs. 1-3 and 1-4).  
In re. claim 9, Rajasingham as modified by Olliges (see Olliges) teach the stairway element has a stairway platform (76), which is arranged, in the direction of the vertical axis of the passenger cabin area (fig. 2), between first steps (76) fastened to the first support-element portion (64) and second steps (72) fastened to the second support-element portion (62) (fig. 2).
In re. claim 10, Rajasingham as modified by Olliges (see Olliges) teach the passenger cabin area of claim 9, wherein a second support-element portion (78) extends in the direction of the vertical axis of the passenger cabin area from a peripheral portion (fig. 2) (para [0022]), facing an interior of the seating area, of the stairway platform (away from aisleway (11a)) (fig. 2).  
In re. claim 11, Rajasingham as modified by Olliges (see Olliges) teach the passenger cabin area of claim 7, wherein the first support-element portion is formed by a rear wall (64) (fig. 2), and wherein the stairway platform (75) is formed by a cover panel (fig. 2).  
Rajasingham as modified by Olliges (see Rajasingham) teach an ottoman in the seating area (rear wall of ottoman above front storage space (17-1013)) (fig. 1-5).
In re. claim 12, Rajasingham as modified by Olliges (see Olliges) teach the passenger cabin area of claim 7, wherein the stairway element comprises a first privacy screen element (62), which extends next to the aisle and or substantially parallel to the second support-element portion (fig. 2).
In re. claim 13, Rajasingham as modified by Olliges (see Olliges) teach the stairway element comprises a second privacy screen element (64), which forms an angle of 70º to 110º with the second support-element portion (62) (fig. 2).
In re. claim 16, Rajasingham as modified by Olliges (see Rajasingham) teach the passenger cabin area of claim 7, comprising an ottoman in the seating area, wherein: the stairway platform is formed by a cover panel of the ottoman in the seating area (fig. 1-1).
In re. claim 17, Rajasingham as modified by Olliges (see Olliges) teach the passenger cabin area of claim 7, wherein the stairway element comprises a privacy screen element (64), which forms an angle of 70º to 110º with the second support-element portion (78) (fig. 2).  
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647